Citation Nr: 0625340	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  04-16 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to separate compensable evaluations for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
December 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the St Louis, Missouri 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), denying the veteran's claim for an evaluation in excess 
of 10 percent for bilateral tinnitus.  


FINDING OF FACT

The veteran is receiving the maximum schedular evaluation for 
tinnitus.


CONCLUSION OF LAW

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus is not shown as a matter of 
law.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2005); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

In the instant case the facts are not in dispute.  In January 
2003, the veteran's representative requested separate 10 
percent rating for each of the veteran's ears.  In a January 
2003 rating action, the RO denied separate 10 percent 
evaluation for tinnitus of both ears.  The veteran's 
representative timely appealed that decision.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2005), which was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  The 
Court held that pre-1999 and pre-June 23, 2003, versions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2005) required that 
VA assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2005) as authorizing 
only a single 10-percent rating for tinnitus, whether 
perceived as unilateral or bilateral.  Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court 
precedent, the Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations.  Id, slip op. at 9-10.  Finding that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2005) was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2005), regardless of 
whether the tinnitus is perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2005) in 
effect prior to June 2003 precludes an evaluation in excess 
of a single 10-percent for tinnitus.  Therefore, the 
veteran's claim for separate 10 percent ratings for each ear, 
for his service-connected tinnitus, must be denied under both 
the new and old versions of the regulation.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).



ORDER

Entitlement to separate compensable evaluations for tinnitus 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


